Title: To Thomas Jefferson from J. P. G. Muhlenberg, 20 March 1781
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas



Sir
Camp near Sleepy Hole March 20th. 1781

Yesterday I was Honor’d with Your Letter relative to the express riders. I shall do myself the pleasure to communicate to Your Excellency any thing material that may happen in this Quarter. We have just received intelligence of the arrival of a Fleet in the Bay, whether French or Brittish is yet uncertain. Yesterday we marchd about 500 Men to the Enemys Lines accompanyd by the Marquiss de la Fayette and Baron Steuben, in order to view the Works. We drove in the Picketts, killd 9. took four and wounded severall, but were prevented from viewing the works, by the want of Cartridges, which rendered it imprudent to risk any thing like a General Action. I have the Honor to be with great respect Your Excellencys Most Obedt hble. Servt.,

P: Muhlenberg

